                      Case 2:17-cv-00641-JCM-BNW Document 57 Filed 06/26/20 Page 1 of 3



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    TERRANCE D. BROTHERS,                                 Case No. 2:17-CV-641 JCM (BNW)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     DSWIGHT NEVEN, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendants Dwight Neven and Romeo Aranas’s (collectively
               14     “defendants”) motion to stay the case pending determination on defendants’ motion for
               15     screening. (ECF No. 53). Plaintiff responded, (ECF No. 56), and defendants filed no reply.
               16            Also before the court is defendants’ motion to strike plaintiff’s letter on the docket. (ECF
               17     No. 51). Plaintiff responded, (ECF No. 54), and defendants replied, (ECF No. 55).
               18     I.     Facts
               19            On March 1, 2017, Plaintiff filed a civil right complaint, (ECF No. 1), which this court
               20     screened and dismissed without prejudice for plaintiff’s failure to adequately allege a claim,
               21     (ECF No. 3).
               22            On March 28, 2018, Plaintiff filed his first amended complaint, (ECF No. 5), which this
               23     court also screened, (ECF No. 6). This court allowed a single claim for deliberate indifference to
               24     proceed against defendants. (Id.). Defendants filed a motion to dismiss the remaining claim of
               25     the first amended complaint, (ECF No. 19), which this court granted, (ECF No. 26).
               26            On January 30, 2020, plaintiff filed his second amended complaint (“SAC”). (ECF No.
               27     49). Plaintiff then submitted a letter to this court, alleging that defendant Neven is now a warden
               28

James C. Mahan
U.S. District Judge
                      Case 2:17-cv-00641-JCM-BNW Document 57 Filed 06/26/20 Page 2 of 3



                1     in Carson City and that plaintiff “truly believe[s]” he is interfering with his legal mail. (ECF No.
                2     50).
                3             Defendants moved to screen plaintiff’s SAC. (ECF No. 52). Defendants also filed the
                4     instant motions to strike plaintiff’s letter and stay the case until plaintiff’s SAC is screened.
                5     (ECF Nos. 51 & 53).
                6     II.     Legal Standard
                7             A. Stay Proceedings
                8             A stay of proceedings, though not expressly provided for by the Federal Rules of Civil
                9     Procedure, is an inherent authority under this court’s general equity powers and in the efficient
              10      management of their dockets.
              11              In determining whether to grant a motion to stay, “the competing interests which will be
              12      affected by the granting or refusal to grant a stay must be weighed.” Lockyer v. Mirant Corp.,
              13      398 F.3d 1098, 1110 (9th Cir. 2005). These interests include: 1) possible damage that may result
              14      from a stay, 2) any hardship or inequity a party may suffer in being required to go forward, and
              15      3) the orderly course of justice measured in terms of the simplifying or complicating of issues,
              16      proof, and questions of law which could be expected to result from a stay. Id.
              17              The moving party bears the burden of proving that a stay is warranted. American Honda
              18      Motor Co. v. The Coast Distribution System, 2007 WL 672521, at *1 (N.D. Cal. Feb. 26, 2007)
              19      (citing Clinton v. Jones, 520 U.S. 681, 708 (1997)). The moving party “must make out a clear
              20      case of hardship or inequity in being required to go forward.” Lockyer, 398 F.3d at 1109; see
              21      Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).
              22              B. Strike Correspondence
              23              Per the local rules of this court, pro se litigants “must not send case-related
              24      correspondence, such as letters, . . . to the court.” LR IA 7-1(b). A court may “strike any case-
              25      related correspondence filed in the court’s docket that is not styled as a motion, stipulation, or
              26      notice.” Id.
              27      ...
              28      ...

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:17-cv-00641-JCM-BNW Document 57 Filed 06/26/20 Page 3 of 3



                1     III.    Discussion
                2             Plaintiffs filed the instant motion to stay, arguing that the parties should not expend
                3     resources on this case until the SAC is screened by this court. (ECF No. 53). Plaintiff responds
                4     that the delay is unnecessary, because the SAC “was only amended in the capacity in which to
                5     sue.” (ECF No. 56).
                6             A stay is warranted on these facts. A stay until the SAC is screened will conserve the
                7     resources of all parties until the contours of this matter are clarified by this court, and ensure a
                8     just, speedy, and inexpensive determination of the issues. No harms are argued by plaintiff due
                9     to the stay. (Id.). Indeed, his medical issues were resolved. (ECF No. 46). The foregoing
              10      reasons indicate that all three interests favor granting a stay until the SAC is screened. See
              11      Lockyer, 398 F.3d at 1110.
              12              Finally, per Local Rule IA 7-1(b), this court strikes plaintiff’s letter. (ECF No. 50). This
              13      court will not opine on the truth or falsity of defendant’s letter.
              14      IV.     Conclusion
              15              Accordingly,
              16              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
              17      stay (ECF No. 53) be, and the same hereby is, GRANTED.
              18              IT IS FURTHER ORDERED that defendants’ motion to strike (ECF No. 51) be, and
              19      same hereby is, GRANTED.
              20              DATED June 26, 2020.
              21                                                      __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -3-
